GILDERSLEEVE, J.
This case is almost identical with No. 1,023, in which an opinion has been filed. 86 N. Y. Supp. 673. The only differing feature is that on the trial a dispute arose concerning the number of the car in which Mr. .Olvany sought to go from Fifty-Ninth street and Sixth Avenue to Tenth street and Hudson street. But the precise number of the car was immaterial. There was no question made but that the car Mr. Olvany took was run by the defendant. Judgment reversed, and a new trial ordered, with costs to the appellant to abide the event. All concur.